DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 10/26/2020 and 03/02/2022 have been considered and made of record by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  as to claim 1, K needs to also be defined as an integer. Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  as to claim 2, N and M should be defined as non-zero positive integers. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  as to claim 5, N and M should be defined as non-zero positive integers. Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  as to claim 9, line 2, “uniform phase array antenna” should be replaced by uniform phased array antenna. Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  as to claim 9, line 3, “elements;” should be replaced by elements; and. Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  as to claim 9, K needs to also be defined as an integer. Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  as to claim 10, N and M should be defined as non-zero positive integers. Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  as to claim 18, K needs to also be defined as an integer. Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  as to claim 19, N and M should be defined as non-zero positive integers. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 13, Applicant states that the beamforming weight vector is the complex conjugate of a weighted sum of array response vector                     
                        
                            
                                a
                            
                            →
                        
                    
                . Claim 13 depends on claims 12 and 10. Applicant in claim 10 states that the beamforming weight vector is the complex conjugate of a sum of antenna array factors                     
                        
                            
                                a
                            
                            →
                        
                    
                . These two limitations are contradictory, because same character (                    
                        
                            
                                a
                            
                            →
                        
                    
                ) has been used to represent both weighted sum of array response vector and sum of antenna array factors. It is not clear how the beamforming weight vectors are determined using the complex conjugate of a weighted sum of array response vector and complex conjugate of a sum of antenna array factors at the same time. Claim 14 depends on claim 13, therefore it has been rejected for the same reason.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because as to claims 18-20, the limitation “A computer readable medium” is directed to a non-statutory subject matter (a signal). Claims 18-20 are ineligible because they cover both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) and therefore are directed to non-statutory subject matter. The examiner suggests replacing “A computer readable medium” with A non-transitory computer readable medium.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (hereinafter, referred to as Liu) (CN 109547080) (publication date of 03/29/2019, submitted by the Applicant in the IDS document received on 03/02/2022).
As to claim 1, Liu discloses a method comprising: transmitting (see page one of translation, the abstract section, lines 1-2) using a uniform phased array antenna (see page 2 of the translation, left column, lines 10-11, page 3, left column, lines 12-14, and page 6, lines 10-12) having a plurality of antenna elements (see page 3, left column, lines 32-34. M is the number of antenna elements) using a beamforming weight vector containing a respective beamforming weight for each of the plurality of antenna elements (see page 3, left column, lines 32-35); wherein the beamforming weights are determined for a given steering angle (see the abstract of the translation and see the original foreign document paragraph 0039, see also the entire page 3 of translation), and for a given bandwidth fmin< f < fmax (see page 9 of the translation, fmin, fc, and fmax and Fig. 3), that maximizes a sum of antenna array factors over a set of K frequency points distributed within the given bandwidth (see the abstract of the translation, “maximizing the average beam gain in bandwidth”,  see also pages 2, 3, and 7-10), wherein K is at least 3, and the set of K frequency points includes fmin, fmax, and a design frequency, f0 (see Fig. 3, where fc is interpreted as f0).
As to claim 4, Liu discloses that the sum of antenna array factors is a weighted sum, with a respective weight applied to each antenna array factor (see the abstract. The “average beam gain” or in general “averaging” is equal to weighting a sum by                         
                            
                                
                                    1
                                
                                
                                    N
                                    u
                                    m
                                    b
                                    e
                                    r
                                     
                                    o
                                    f
                                     
                                    e
                                    l
                                    e
                                    m
                                    e
                                    n
                                    t
                                    s
                                     
                                    u
                                    s
                                    e
                                    d
                                     
                                    f
                                    o
                                    r
                                     
                                    d
                                    e
                                    t
                                    e
                                    r
                                    m
                                    i
                                    n
                                    i
                                    n
                                    g
                                     
                                    t
                                    h
                                    e
                                     
                                    a
                                    v
                                    e
                                    r
                                    a
                                    g
                                    e
                                
                            
                            )
                        
                    .
As to claim 7, Liu discloses that the uniform phased array is a uniform linear array (see the translation page 2, claim 2, and page 3, left column lines 12-14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Kyung et al. (hereinafter, referred to as Kyung) (KR 20020037965).
As to claim 8, Liu discloses all the subject matters claimed in claim 8, except for obtaining the beamforming weights for a given steering angle from a lookup table, and obtaining new beamforming weights from the lookup table as the steering angle changes. Kyung, in the same field of endeavor, discloses a beamforming system (see the abstract) where beamforming weights for a given steering angle are obtained from a lookup table and discloses obtaining new beamforming weights from the lookup table as the steering angle changes (see page 6, last two paragraphs and page 7, first paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Liu as suggested by Kyung in order to obtain the beamforming weights more efficiently.
As to claim 18, Liu discloses a method comprising: transmitting (see page one of translation, the abstract section, lines 1-2) using a uniform phased array antenna (see page 2 of the translation, left column, lines 10-11, page 3, left column, lines 12-14, and page 6, lines 10-12) having a plurality of antenna elements (see page 3, left column, lines 32-34. M is the number of antenna elements) using a beamforming weight vector containing a respective beamforming weight for each of the plurality of antenna elements (see page 3, left column, lines 32-35); wherein the beamforming weights are determined for a given steering angle (see the abstract of the translation and see the original foreign document paragraph 0039, see also the entire page 3 of translation), and for a given bandwidth fmin< f < fmax (see page 9 of translation, fmin, fc, and fmax and Fig. 3), that maximizes a sum of antenna array factors over a set of K frequency points distributed within the given bandwidth (see the abstract of the translation, “maximizing the average beam gain in bandwidth”,  pages 2, 3, and 7-10), wherein K is at least 3, and the set of K frequency points includes fmin, fmax, and a design frequency, f0 (see Fig. 3, where fc is interpreted as f0). Liu discloses all the subject matters claimed in claim 18, except that the method is executed by a processor with a computer readable medium having computer executable instructions stored thereon. Kyung, in the same field of endeavor, discloses a beamforming system (see the abstract) comprising a processor with a computer readable medium having computer executable instructions stored thereon to perform the beamforming process (see 4, paragraph 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Liu as suggested by Kyung in order to enable beamforming in a computer-based communication system. 
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Miller et al. (hereinafter, referred to as Miller) (US 2017/0288769).
As to claim 9, Liu discloses a method/apparatus for transmitting (see page one of translation, the abstract section lines 1-2) using a uniform phased array antenna (see page 2 of the translation, left column, lines 10-11, page 3, left column, lines 12-14, and page 6, lines 10-12) having a plurality of antenna elements (see page 3, left column, lines 32-34. M is the number of antenna elements) using a beamforming weight vector containing a respective beamforming weight for each of the plurality of antenna elements (see page 3, left column, lines 32-35); wherein the beamforming weights are determined for a given steering angle (see the abstract of the translation and see the original foreign document paragraph 0039, see also the entire page 3 of translation), and for a given bandwidth fmin< f < fmax (see page 9 of translation, fmin, fc, and fmax and Fig. 3), that maximizes a sum of antenna array factors over a set of K frequency points distributed within the given bandwidth (see the abstract of the translation, “maximizing the average beam gain in bandwidth”,  pages 2, 3, and 7-10), wherein K is at least 3, and the set of K frequency points includes fmin, fmax, and a design frequency, f0 (see Fig. 3, where fc is interpreted as f0). Liu discloses all the subject matters claimed in claim 9, except that the apparatus comprises a processor and memory, wherein the memory comprising the set of beamforming weights and the processor is configured to apply the beamforming weights to the antenna elements. Miller, in the same field of endeavor, discloses an apparatus for beamforming (see Fig. 7) comprising a beam weight processor 714. Miller discloses that the processor 714 comprises a memory for storing beamforming weights (see paragraphs 0149 and 0214), wherein the processor is configured to apply the beamforming weights to the antenna elements (see Fig. 7 and paragraphs 0149 and 0214). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Liu as suggested by Miller to make the beamforming process more efficient by using a memory and a processor.
As to claim 15, Liu discloses that the uniform phased array is a uniform linear array (see the translation page 2, claim 2, and page 3, left column lines 12-14).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu and Miller, further in view of Kyung.
As to claim 16, Liu and Miller disclose all the subject matters claimed in claim 16, except for obtaining the beamforming weights for a given steering angle from a lookup table, and obtaining new beamforming weights from the lookup table as the steering angle changes. Kyung, in the same field of endeavor, discloses a beamforming system (see the abstract) where beamforming weights for a given steering angle are obtained from a lookup table and discloses obtaining new beamforming weights from the lookup table as the steering angle changes (see page 6, last two paragraphs and page 7, first paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Liu and Miller as suggested by Kyung in order to obtain the beamforming weights more efficiently.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liu and Miller, further in view of Österling (WO 2020110005).
As to claim 17, Liu and Miller disclose all the subject matters claimed in claim 17, except for obtaining the beamforming weights for a given design frequency from the lookup table, and to obtain new beamforming weights from the lookup table as the design frequency changes. Österling, in the same field of endeavor, discloses an apparatus for beamforming (see the abstract) where the apparatus obtains beamforming weights for a given design frequency from the lookup table, and obtains new beamforming weights from the lookup table as the design frequency changes (see paragraphs 0064, 0069, 0071, 0099). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Liu and Miller as suggested by Österling in order to increase the beam forming efficiency by storing the beamforming weights for different frequencies for future use. 
Allowable Subject Matter
Claims 2, 3, 5, 6, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632